DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendments and Arguments
The present Office action is in response to Applicant’s amendment/request for reconsideration submitted on May 23, 2022, hereinafter “Reply”, after non-final rejection of February 28, 2022, hereinafter “Non-Final Rejection”.  In the Reply, claims 1-5, 8-12, and 15-19 were amended, and no claims were added nor cancelled.  Claims 1-20 remain pending in the application.
The Reply has been fully considered, with the examiner’s response set forth below.
(1)	In view of the amendments to the claims, the claim objections of the Non-Final Rejection are withdrawn.
(2)	Applicant’s arguments with respect to independent claims 1, 8, and 15 and dependent claims thereof on pp. 8-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
(3)	Another iteration of claim analysis has been made due to the amendments to the claims in the Reply.  Refer to the corresponding sections of the claim analysis below for details.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Prabhakar et al. (US 2018/0095915 A1), hereinafter “Prabhakar”, in view of Shagam et al. (US 9,491,261 B1), hereinafter “Shagam”.

Regarding claim 1, Prabhakar teaches:
A method comprising: 
transmitting a message to a host system, wherein a response to the message is expected to be received from the host system; (FIGs. 4, 36; “[0018] As noted elsewhere throughout this disclosure, a “node” may refer to any host computer on a network, such as any server”; [0021], [0025]; “[0271] … The sender, not having received the grant credit message 3304 [response], retransmits after the ERROR_TOV timeout period expires, retransmits the request credit message 3302, after which the receiver [host system] either frees, or reallocates resources after the expiration of the ERROR_TOV or receipt of the retransmission of the request credit message 3302 (whichever is earlier)”; a message is considered to be a first instance of the request credit message 3302 at the top of FIG. 36 that is transmitted to a receiver [host system]; a response to a first instance of the request credit message 3302 that is expected to be received from the receiver [host system] is considered to be a first instance of the grant credit message 3304 [response] immediately below the first instance of the request credit message 3302 at the top of FIG. 36)
detecting an indication that the host system is processing a number of commands; 
initializing a tracking mechanism based on the indication, wherein the tracking mechanism tracks the host system processing the number of commands;  
determining that the expected response was not received; and  (FIGs. 4, 36; [0018], [0021], [0025]; “[0271] … The sender, not having received the grant credit message 3304 [expected response], retransmits after the ERROR_TOV timeout period expires, retransmits the request credit message 3302”)
retransmitting the message to the host system in response to the determination and the tracking mechanism satisfying a threshold value.  (FIGs. 4, 36; [0018], [0021], [0025]; “[0261] … Once credits are granted, the receiver [host system] may reserve the buffer allocated for each packet until it is received (or) until an error timer (ERROR_TOV) expires [indication]”; “[0271] … The sender, not having received the grant credit message 3304 [response], retransmits after the ERROR_TOV timeout period [threshold value] expires, retransmits the request credit message 3302”; as shown in the middle of FIG. 36, a second instance of the request credit message 3302 is retransmitted to the receiver [host system] when the sender determines that the first instance of the grant credit message 3304 [response] is lost [not received] after the ERROR_TOV timeout period [threshold value] expires from a time when the first instance of the request credit message 3302 is transmitted to the receiver [host system]; the tracking mechanism is considered to include a process of using an error timer (ERROR_TOV) to detect whether or not the sender, not having received the grant credit message 3304 [response], retransmits after the ERROR_TOV timeout period [threshold value] expires)

Prabhakar does not teach detecting an indication that the host system is processing a number of commands; initializing a tracking mechanism based on the indication, wherein the tracking mechanism tracks the host system processing the number of commands.

However, Shagam teaches:
detecting an indication that the host system is processing a number of commands; (FIGs. 1-2; col. 7, lines 19-30, “In other cases, such as when the packet received by the server 105 is a retransmission packet for a packet sequence that was previously received from the client 110, the packet may be received by the communications module while in another state, such as states 253, 254, and 255. In these cases, because the server may already be operating on the original request/packet received, then the server's 105 communication module 106 may transmit a “busy” [indication] packet to the client 110. The busy packet indicates to the client 110 that the server 105 [host system] may be either too busy to handle the request [commands] currently, and/or the request [commands] may be already being processed”)
initializing a tracking mechanism based on the indication, wherein the tracking mechanism tracks the host system processing the number of commands.  (FIGs. 1-2; col. 4, lines 29-32; col. 7, lines 3-7 and 19-30, “The packet may then be transmitted to the server 105 [host system], as represented by the dotted lines from START state 202, to states 251, 253, 254, and 255. In addition, a timeout timer [tracking mechanism] may be set that indicates when to abandon attempting to communicate this particular message to server 105 [host system]. … In other cases, such as when the packet received by the server 105 [host system] is a retransmission packet for a packet sequence that was previously received from the client 110, the packet may be received by the communications module while in another state, such as states 253, 254, and 255. In these cases, because the server [host system] may already be operating on the original request/packet received, then the server's 105 [host system] communication module 106 may transmit a “busy” [indication] packet to the client 110. The busy packet indicates to the client 110 that the server 105 [host system] may be either too busy to handle the request [commands] currently, and/or the request [commands] may be already being processed”; col. 8, lines 12-16, “if a BUSY [indication] packet is received by the client, or if no reply is received, the timer [tracking mechanism] for the next retransmission by the client after entering WAIT 203 state may be multiplicatively increased, for example, by being doubled, tripled, etc, or even exponentially increased”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Prabhakar to incorporate the teachings of Shagam to provide a system for enabling use of non-volatile Media-express (NVME) over a network of Prabhakar having a host and storage drives that may be local to the host, with a system having multiple computing systems with a client attempting to supply information to a server and the client to perform the next retransmission after without having received a response from the server using a timer of Shagam.  Doing so with the system of Prabhakar would allow for quick, reliable communication between two computing systems.  (Shagam, col. 2, lines 60-63)

Regarding claims 8 and 15, the claimed medium and the claimed system comprise substantially the same steps or elements as those in claim 1.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 1 above.

Further regarding claim 8, Prabhakar further teaches:
A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to:  (“[0323] The methods and systems described herein may be deployed in part or in whole through a machine that executes computer software, program codes, and/or instructions on a processor [processing device]. … The processor [processing device], or any machine utilizing one, may include non-transitory memory [non-transitory computer-readable storage medium] that stores methods, codes, instructions and programs as described herein and elsewhere”)

Further regarding claim 15, Prabhakar further teaches:
a memory device; and (FIG. 3; [0018], [0251]-[0252]; “The solution 300 can be described as a “Converged IO Controller” that controls both the storage media 302 [memory device] and the network 122”)
a processing device, operatively coupled with the memory device, to: (FIG. 3; [0018], [0251]-[0252]; “The solution 300 can be described as a “Converged IO Controller” [processing device] that controls both the storage media 302 [memory device] and the network 122”)

Regarding claim 2, the combination of Prabhakar teaches the method of claim 1.

Prabhakar further teaches:
wherein the tracking mechanism satisfying the threshold value comprises an expiration of a time period.  (FIG. 36; “[0261] … Once credits are granted, the receiver [host system] may reserve the buffer allocated for each packet until it is received (or) until an error timer (ERROR_TOV) expires [indication]; a time period is considered to be a value used by the error timer to determine when a timeout occurs or when the error timer (ERROR_TOV) expires)

Regarding claims 9 and 16, the claimed medium and the claimed system comprise substantially the same steps or elements as those in claim 2.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 2 above.

Regarding claim 7, the combination of Prabhakar teaches the method of claim 1.

Prabhakar further teaches:
wherein the response includes a command for accessing a memory device.  (FIG. 37; “[0261] Request Credit message 3302 to buffer availability. Once credits are granted, the receiver may reserve the buffer [memory device] allocated for each packet”; “[0263] When the BTP sender receives a Grant Credit message 3304 it may first remove the packets whose sequence ids have been marked as “already received” from re-transmission queues. Next, it may send packets for which “credits are granted” in this burst window”; after the sender receives the request credit message 3302, the sender transfers the packets to the receiver so that the packets are stored into the buffer [memory device] that has been reserved and allocated for the packets by the receiver)

Regarding claim 14, the claimed medium comprises substantially the same steps or elements as those in claim 7.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 7 above.

Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Prabhakar et al. (US 2018/0095915 A1), hereinafter “Prabhakar”, in view of Shagam et al. (US 9,491,261 B1), hereinafter “Shagam”, as applied to claims 2, 9, and 16 above, and further in view of Meyer et al. (US 8,775,720 B1), hereinafter “Meyer”.

	Regarding claim 3, the combination of Prabhakar teaches the method of claim 2.

The combination of Prabhakar does not teach wherein the time period is an estimate of an amount of time for the host system to process a command queue including the number of commands.

However, Meyer teaches:
wherein the time period is an estimate of an amount of time for the host system to process a command queue including the number of commands.  (FIGs. 1A-2C; col. 2, lines 53-58, “The hybrid drive further comprises control circuitry 8 operable to execute the flow diagram of FIG. 1B wherein a first execution time [time period] needed to execute commands in a NVSM command queue 10 is estimated, and a second execution time needed to execute commands in a disk command queue 12 is estimated (step 14)”; col. 6, lines 23-26, “Access commands may be received from a host [host system], and in one embodiment, a large host access command may be split into two access commands in order to balance the execution times of the command queues [e.g., including the NVSM command queue 10]”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Prabhakar to incorporate the teachings of Meyer to provide a system for enabling use of non-volatile Media-express (NVME) over a network of Prabhakar having a host and storage drives that may be local to the host, with a hybrid drive operable using execution times needed to execute commands in command queues of Meyer.  Doing so with the system of Prabhakar would provide a method to closer balance execution times between the command queues.  (Meyer, col. 3, lines 54-59)

Regarding claims 10 and 17, the claimed medium and the claimed system comprise substantially the same steps or elements as those in claim 3.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 3 above.

Regarding claim 4, the combination of Prabhakar teaches the method of claim 3.

Meyer further teaches:
determining an amount of time spent by the host system executing a command in the command queue; and  (FIG. 2C; col. 3, lines 61-67, “the estimated execution time [amount of time] for the access command that was executed”)
updating the time period based on the determined amount of time spent.  (FIG. 2C; col. 3, lines 61-67, “wherein when an access command is selected for execution from one of the command queues [e.g., including the NVSM command queue 10] (step 34), the selected access command is executed (step 36) and the execution time for the corresponding command queue [e.g., the NVSM command queue 10] is updated (step 38). In one embodiment, the execution time [time period] is updated by subtracting the estimated execution time [amount of time] for the access command that was executed”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Prabhakar to incorporate the teachings of Meyer to provide a system for enabling use of non-volatile Media-express (NVME) over a network of Prabhakar having a host and storage drives that may be local to the host, with a hybrid drive operable using execution times needed to execute commands in command queues of Meyer.  Doing so with the system of Prabhakar would provide a method to closer balance execution times between the command queues.  (Meyer, col. 3, lines 54-59)

Regarding claims 11 and 18, the claimed medium and the claimed system comprise substantially the same steps or elements as those in claim 4.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 4 above.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Prabhakar et al. (US 2018/0095915 A1), hereinafter “Prabhakar”, in view of Shagam et al. (US 9,491,261 B1), hereinafter “Shagam”, as applied to claims 1, 8, and 15 respectively above, and further in view of Choi (US 2020/0057581 A1), hereinafter “Choi”.

	Regarding claim 5, the combination of Prabhakar teaches the method of claim 1.

Prabhakar further teaches:
wherein the tracking mechanism satisfying the threshold value comprises a count of the number of commands from a command queue of the host system satisfying a threshold count, wherein the number of commands are processed following the transmission of the message to the host system.  (FIG. 37; “[0271] FIG. 365 shows a grant credit loss scenario 3600 in which the grant credit message 3304 from the BTP receiver [host system] is lost on the way to the sender. The sender, not having received the grant credit message 3304, retransmits after the ERROR_TOV timeout period expires, retransmits the request credit message 3302 [message], after which the receiver [host system] either frees, or reallocates resources after the expiration of the ERROR_TOV or receipt of the retransmission of the request credit message 3302 (whichever is earlier). [0272] FIG. 37 shows an NVME command/data packet loss scenario 3700 in which a command or data packet is lost. In this case, the receiver [host system] sends an ACK after ERROR_TOV timeout expiration, separately specifying received versus not received packets. Based on the content of the ACK, the sender queues missing packets for retransmission under a new burst ID”; the plurality of commands are considered to be commands that are used to transfer the packets (B,1) to (B,4) from the sender to the receiver [host system] as shown in FIG. 37; the packets (B,1) to (B,4) are transferred following the transmission of the first instance of the request credit message 3302 [message] to the receiver [host system] that occurs at the top of FIG. 37)

The combination of Prabhakar does not teach wherein the tracking mechanism satisfying the threshold value comprises a count of the number of commands from a command queue of the host system satisfying a threshold count.

However, Choi teaches:
	wherein the tracking mechanism satisfying the threshold value comprises a count of the number of commands from a command queue of the host system satisfying a threshold count.  (FIG. 1; “[0043] The controller A30 includes a command queue A31 for storing a set number of commands CMD received from the host A10”; “[0051] The set time may be a fourth time that is repeated each time the commands CMD transferred from the host A10 to the controller A30 of the memory system A20 reaches a set number. In other words, the controller A30 may count the number of the commands CMD transferred from the host A10, and may determine, as the fourth time, a time when the counted number becomes the set number [threshold count]”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Prabhakar to incorporate the teachings of Choi to provide a system for enabling use of non-volatile Media-express (NVME) over a network of Prabhakar having a host and storage drives that may be local to the host, with a memory system having a command queue suitable for storing commands received from a host for accessing nonvolatile memory devices of Choi.  Doing so with the system of Prabhakar would provide a memory system capable of effectively scheduling commands received from a host and then transferring the commands to a plurality of nonvolatile memory devices.  (Choi, [0005])

Regarding claims 12 and 19, the claimed medium and the claimed system comprise substantially the same steps or elements as those in claim 5.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 5 above.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Prabhakar et al. (US 2018/0095915 A1), hereinafter “Prabhakar”, in view of Shagam et al. (US 9,491,261 B1), hereinafter “Shagam”, and Choi (US 2020/0057581 A1), hereinafter “Choi”, as applied to claims 5, 12, and 19 respectively above, and further in view of Saxena et al. (US 2021/0303206 A1), hereinafter “Saxena”.

	Regarding claim 6, the combination of Prabhakar teaches the method of claim 5.

The combination of Prabhakar does not teach wherein the threshold count is equal to a depth of the command queue.

However, Saxena teaches:
wherein the threshold count is equal to a depth of the command queue.  (FIG. 4; “[0025] … The queue full threshold [threshold count] may be less than, or equal to, the maximum size [depth] of the queue [command queue]”; “[0056] As the controller processes each portion of the command according to the dynamically determined portion size, the number of read requests [command] in the queue 412 [command queue] may meet a queue full threshold [threshold count]”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Prabhakar to incorporate the teachings of Saxena to provide a system for enabling use of non-volatile Media-express (NVME) over a network of Prabhakar having a host and storage drives that may be local to the host, with a storage device of Saxena having a queue for storing requests using queue full threshold.  Doing so with the system of Prabhakar would prevent rapid overflowing of a queue, to allow room for possible error handling requests, and to enable completion of read requests for large commands without stalling a storage device.  (Saxena, [0025])

Regarding claims 13 and 20, the claimed medium and the claimed system comprise substantially the same steps or elements as those in claim 6.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 6 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.B.V./Patent Examiner, Art Unit 2136

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136